Citation Nr: 0943129	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE
 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Lorenzo Di Salvo, Esq.
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1968 to March 
1970. 
 
This matter comes before the Board of Veterans' Appeals from 
an April 2003 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.
 
In September 2007, the Board denied entitlement to service 
connection for PTSD.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  A 
joint motion to remand was filed with the Court.  The Court 
granted the joint motion in April 2009.  The case is again 
before the Board.
 
In May 2009, the Veteran waived agency of original 
jurisdiction (AOJ) consideration of evidence that was later 
submitted to the Board by his counsel in October 2009.  
 
The Board notes that a January 2003 VA treatment record shows 
a diagnosis of depressive disorder not otherwise specified.  
Since the September 2007 Board decision, the Court has issued 
a decision holding that VA should consider alternative 
psychiatric disorders within the scope of an initial claim 
for service connection for a specific psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
case, however, the Veteran has specifically claimed service 
connection for PTSD and not broadly for psychiatric 
symptomatology.  Therefore, the Veteran clearly limited his 
current claim to only service connection for PTSD and not for 
a broader claim involving other psychiatric disorders.   If 
the appellant wishes to file a claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
he must file such a claim with the regional office.
 
 
FINDINGS OF FACT
 
1.  The Veteran did not engage in combat with the enemy.
 
2.  The Veteran's statements regarding his in-service 
stressors are of minimal probative value and raise grave 
questions as to his credibility.
 
3.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2002 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The RO did fail to provide notice how 
disability evaluations and effective dates are determined, 
but that omission was not prejudicial because the 
preponderance of the evidence is against the claim.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO 
submitted the Veteran's in-service stressors to the proper 
agency in an attempt to verify them. Although the U.S. Army 
and Joint Services Records Research Center (JSRRC) did not 
search the ship's history for 1970, the appellant has not 
alleged that any of his in-service stressors occurred in 
1970.  Moreover, there is no indication that a search of 
other veteran's service records would corroborate that this 
Veteran witnessed specific injuries they purportedly 
incurred.  In this respect, the Veteran has provided no 
information concerning the full names of these individuals, 
or even their current whereabouts.  In this regard, the 
"duty to assist" is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.  Rather, 
this duty is limited to specifically identified documents 
that, by their description, would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992).  Moreover, even if the Veteran 
provided the specific information needed, the Privacy Act 
precludes VA from disclosing information contained in the 
files of other veterans to the appellant without their 
explicit authorization.  
 
VA did not provide the Veteran with an examination in 
connection with his claim for service connection for PTSD. 
 The Board finds that an examination was not necessary to 
decide the merits of this claim. Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
PTSD.  While the Veteran has a diagnosis of PTSD, the in-
service stressors alleged by him have not been verified.  As 
a noncombat veteran, his statements alone cannot establish 
the existence of a stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  As stated above, VA submitted the Veteran's 
in-service stressors to the proper agency for verification, 
and it was unable to verify the stressors he has described. 
 Without a corroborated stressor, there is no reason for VA 
to provide an examination or obtain an opinion in connection 
with this claim.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Analysis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau, 9 Vet. App. at 395.  In such cases, 
the record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
 Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau, 
9 Vet. App. at 395-96. 
 
The provisions of 38 U.S.C.A. § 1154 require that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 
(2000).
 
As a general matter, a statement that the Veteran engaged in 
a particular "operation" or "campaign" often would not, in 
itself, establish that he engaged in combat.  Id. at 
discussion paragraph 12.  An "operation" is "a military or 
naval action, mission, or maneuver, including its planning 
and execution;" a "campaign" is "a connected series of 
military operations forming a distinct phase of war;" thus, 
the terms "operation" and "campaign" may encompass both 
combat and non-combat activities.  Id. citing Webster's Third 
New Int'l Dictionary 322, 1581 (1981) at discussion paragraph 
12.  Accordingly, the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that he engaged in combat.  Id. at holding 
paragraph d.  However, evidence of participation in a 
particular "operation" or "campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.  Id.
 
Service in a combat zone is not combat.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Moreover, combat is not defined 
by an individual's receipt of hostile fire pay.  Indeed, 
every veteran who served in Vietnam received hostile fire pay 
regardless whether they directly engaged the enemy, or served 
coffee to generals at the United States Embassy in Saigon.  
While Executive Order 11216 recognized that service in a 
specifically defined geographical area where the United 
States was engaged in combat entitled those so serving to 
both certain tax benefits under Section 112 of the 1954 
Internal Revenue Code, and hostile fire pay, 30 Fed. Reg. 
5817 (1965); the Executive Order was not a Presidential 
decree finding that service in the defined zone was always 
combat service.  Rather, the question whether or not a 
veteran engaged in combat is a determination that must be 
based on the facts of the individual case.  

The joint motion to remand provides that "the Board failed 
to provide an adequate statement of reasons and basis for its 
determination that [the Veteran] did not engage in combat in 
light of the evidence that [the Veteran] received hostile 
fire pay."  Joint motion to remand, page 2.  The joint 
motion also provides that "the Board completely failed to 
discuss [the Veteran's] sworn testimony that he engaged in 
combat."  Id.   
 
The Veteran's service treatment records reflect no diagnosis 
of PTSD.  The fact that there is no diagnosis of PTSD in 
service is not, however, outcome determinative.
 
The Veteran has alleged five in-service stressors, four of 
which are combat-related: he was in a helicopter on a mail 
run that was fired on; he witnessed bombings by the Air Force 
every other day for at least a month; he saw a small 
Vietnamese ship sunk; he was an ammunition bearer when his 
ship fired on the shoreline; and his friend was under the 
influence of drugs and fell down a flight of stairs.  See 
January 2005 hearing transcript; September 2003 statement of 
the Veteran.
 
The first matter is to determine whether the Veteran engaged 
in combat with the enemy.  The Veteran served in the Vietnam 
Area of Operations on board the USS White Plains from 
September 1969 to February 1970.  His military occupational 
specialty was a culinary specialist.  That is, the Veteran 
was a cook.  The appellant did not receive any awards or 
decorations reflective of his participation in combat.  He 
was authorized to wear the Vietnam Campaign medal for 
services rendered aboard the USS White Plains in the Vietnam 
Area of Operations.  

He was also authorized to wear a bronze service star with his 
Vietnam Service Medal for an unnamed campaign starting in 
November 1968, but he was never awarded the Bronze Star Medal 
as alleged by the representative.  The difference is 
crucial.  While Marines, soldiers, airmen, and sailors were 
awarded a bronze service star for each named campaign they 
participated in during the Vietnam war, the Bronze Star Medal 
was awarded for either meritorious service during a time of 
war, or if accompanied by the "V" device, for valor while in 
combat against the enemy.  Again, the Veteran was never 
awarded the Bronze Star Medal.  See Secretary of the Navy 
(SECNAV) Instruction 1650.  Simply put, none of the awards 
received by the Veteran is conclusive as to the issue of 
combat status.  
 
The Veteran's contentions arguably mirror the facts argued in 
Suozzi v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002) in the sense that the 
Veteran indicates that he was exposed to enemy fire while in 
a non-combat role.  However, Suozzi and Pentecost involved 
documented incidents.  In both cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of those claimants' units; only individual 
involvement was questioned.  
 
In this case evidence from official sources does not show 
that the Veteran's claimed combat stressors actually 
occurred.  The fact that the USS White Plains was involved in 
operations off the coast of Vietnam, replenished seaports 
that may have suffered attacks, and replenished units that 
served in Operation  Market Time does not mean that the USS 
White Plains and her crew were themselves involved in 
combat.  The JSRRC determined that the ship histories and 
deck histories do not document allegations that the appellant 
witnessed a helicopter damaged by enemy fire resulting in a 
death or injury of a sailor, that allied planes bombed areas 
around the USS White Plains, or that the Veteran witnessed 
the sinking of a small ship resulting in casualties.  
Moreover, the fact that a helicopter from the USS White 
Plains was lost at sea in 1970 does not corroborate the 
Veteran's assertion that a helicopter he was a passenger on 
was fired on during a mail run.  Finally, the fact that the 
Veteran was never cross-trained to serve on an air crew 
raises profound questions about the credibility of the 
claimed stressors based on an alleged enemy attack while 
flying.
 
In essence, the only indication of combat participation is 
found in the Veteran's own statements and testimony.  The 
Veteran's statements and testimony are outweighed by the lack 
of objective evidence indicating such combat participation or 
presence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  The 
Board also finds in light of the report from negative report 
from JSRRC that the Veteran's statements regarding his in-
service stressors are of minimal probative value and raise 
grave questions as to his credibility.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case.  
 
As noted above, JSRRC could not verify three of Veteran's 
four combat-related stressors.  Moreover, JSRRC could not 
verify that a fellow sailor fell down a flight of stairs.  As 
to his final combat-related stressor, there is no 
corroborating evidence that the Veteran was an ammunition 
bearer while the USS White Plains was allegedly firing on the 
shoreline.  The fact that the Veteran was cross-trained for 
any array of functions does not corroborate his assertion 
that he was an ammunition bearer during combat.  
 
With respect to the Veteran's spouse's report of stressors, 
there is no evidence or assertion that she witnessed his 
stressors.  Rather, she is merely repeating what the Veteran 
told her about his alleged stressors.  Her statement is not 
based on her personal knowledge, but instead on matters told 
to her by the Veteran.  Her statement is therefore lacking in 
probative value.  In short, there is no credible supporting 
evidence of any in-service stressor
 
While an April 2003 VA treatment record shows a diagnosis of 
military-related PTSD, such diagnosis is not based upon an 
independently-verified stressor.  Because the diagnosis of 
PTSD is based on an unconfirmed stressor, service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Consequently, the claim must be denied.
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


